UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 1, 2013 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 4 Waterway Square Place, Suite 100 The Woodlands, Texas 77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 210-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events To simplify the pending sale of its China business, effective July 1, 2013, Newfield Exploration Company (the “Company”) purchased from Huffco International, LLC the outstanding preferred shares of Newfield China for approximately $20 million. The preferred shares were entitled to dividends equal to 10% of the net profits from certain producing properties in Bohai Bay held by Newfield China. The transaction will be recorded as a one-time charge to the Company’s retained earnings and will reduce third quarter 2013 diluted earnings per share by approximately $0.15. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date:October 9, 2013 By: /s/ John D. Marziotti John D. Marziotti General Counsel and Corporate Secretary
